Citation Nr: 0938195	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a comminuted fracture of the left 
clavicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In October 2008, the Board remanded the issues on appeal for 
further development.  With respect to the claim for service 
connection for diabetes mellitus, pursuant to the remand 
directives, complaint notice was issued in March 2009 and a 
December 2008 VA examination was obtained.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's October 2008 remand with regard to the issue 
of service connection for diabetes mellitus.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 

The issue of an increased disability rating for service-
connected residuals of a comminuted fracture of the left 
clavicle is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Diabetes mellitus was not manifested during service, or 
within one year thereafter, and therefore, has not been shown 
to be causally or etiologically related to military service, 
and may not be presumed to be causally or etiologically 
related to military service.





CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service, and may 
not be presumed to have had its onset in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102; 3.303; 3.307(a)(3), (6); 
3.309(a), (e) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in April 2004 with regard to the 
claim for service connection for diabetes mellitus.  The 
letter addressed all of the notice elements and was sent 
prior to the initial unfavorable decision by the AOJ in March 
2005.  In a March 2009 letter, the Veteran was provided with 
notice that addresses the relevant rating criteria and 
effective date provisions.  Any defect in the timing of the 
notice was harmless error as service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for diabetes 
mellitus.  All available service treatment records as well as 
all identified VA and private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  Additionally, his Social Security 
Administration (SSA) disability records were obtained in June 
2005 and were also reviewed.  

Pursuant to the Board's October 2008 remand, a VA examination 
with respect to the claim for diabetes mellitus was obtained 
in December 2008.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is adequate, as it is predicated on a reading of 
the service and post-service medical records in the Veteran's 
claims file.  It considered all of the pertinent evidence of 
record, to include the Veteran's service and post-service 
records and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  There is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claim for diabetes mellitus.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to service connection for diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include diabetes mellitus, the 
disease must have become manifest to a degree of 10 percent 
or more within 1 year from date of separation from service.  
38 C.F.R. § 3.307(a)(3).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
diabetes mellitus.  As a preliminary matter, the evidence 
does not show, nor does the Veteran contend, that he served 
in Vietnam.  Further, the evidence does not show, nor does 
the Veteran contend, that he was otherwise exposed to Agent 
Orange.  Consequently, the provisions of 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) are not applicable.  

The service treatment records reflect that on the Veteran's 
separation examination in September 1968, his urine was 
positive for sugar.  Under "other tests", fasting GTT was 
98 and after a half hour 174, one hour 174, and two hours 
108.  

Importantly, the post-service evidence indicates that the 
Veteran did not receive a diagnosis until many years after 
his separation from service.  A May 2004 VA treatment entry 
reflected that the Veteran was diagnosed with diabetes 
mellitus in 2003, more than 30 years after his separation 
from service.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this regard, 
the evidence of record indicates that although the Veteran 
was noted to be pre-diabetic upon his discharge from service, 
there was no diagnosis of diabetes mellitus until many years 
after service.  Moreover, it was specifically indicated in a 
May 2004 VA treatment entry that he was diagnosed with 
diabetes mellitus in March 2003, which is consistent with the 
Veteran's report.  Thus, the evidence of record indicates 
that diabetes mellitus did not manifest until many years 
after the Veteran's separation from service.

In December 2008, the Veteran underwent a VA examination in 
connection with his claim.  The Veteran again reported that 
he was diagnosed with diabetes in approximately 2003 or 2004.  
The examiner opined that it was less likely as not that the 
Veteran's diabetes mellitus was initially manifest during 
service or within one year after.  The examiner reasoned that 
the Veteran was not diagnosed or treated for diabetes until 
2003/2004, more than 20 years following his release.  The 
examiner noted the glucose tolerance test (GTT) findings of 
the September 1968 separation examination as reported above.  
The examiner referenced the currently accepted diagnostic 
criteria for diabetes mellitus and noted that the Veteran did 
not meet that diagnostic criteria at the time of his release 
from active duty.  The examiner noted that although 
glucosuria is indicative and often found in individuals with 
diabetes, it is itself not a diagnosis of diabetes. 

The Board affords the opinion of the examiner great probative 
value as it is based on a thorough review of the Veteran's 
claims file.  It is consistent with the other medical 
evidence, including the initial diagnosis of diabetes 
mellitus in 2003/2004 as noted in the May 2004 VA treatment 
entry.  Importantly, the opinion is based, in part, on the 
glucose tolerance test taken at the Veteran's separation from 
service that shows that the two-hour glucose findings do not 
meet the diagnostic criteria for diabetes mellitus, which the 
examiner described as the gold standard in determination and 
diagnosis of diabetes.

In conclusion, the Veteran was not diagnosed with diabetes 
mellitus until many years after his separation from service.  
Most importantly, the competent medical evidence does not 
reveal a nexus to diabetes mellitus and the Veteran's 
service.  Although the Veteran might sincerely believe that 
his diabetes mellitus is related to service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Additionally, the evidence does not 
support service connection by a presumptive basis because 
there is no competent medical evidence showing that the 
Veteran's diabetes mellitus manifested itself to a degree of 
10 percent or more within one year from the date of his 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
As such, service connection for diabetes mellitus must be 
denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

2.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a comminuted fracture of the left 
clavicle.

Pursuant to the October 2008 remand, the Veteran underwent an 
additional VA examination in December 2008.  Physical 
examination revealed that left shoulder had external rotation 
within an abducted position to 38 degrees and internal 
rotation in an abducted position to 33 degrees.  The examiner 
noted that the Veteran described flare-ups of pain and that 
it was his opinion that this would demonstrate additional 
limitations on functionability including decreased range of 
motion of approximately 10 percent.  The examiner added that 
as a result of the range of motion limitations, there was 
ankylosis of the shoulder, glenohumeral joint itself.  The 
examiner further opined that the Veteran had limitations in 
range of motion of his left shoulder for which he was service 
connected.  Given his history of diabetes mellitus and 
examination findings consistent with adhesive capsulitis, the 
examiner felt that this served as the basis of these 
findings.  

The Veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 which provides for a 20 percent rating 
for limitation of motion of the arm at shoulder level or 
midway between side and shoulder level for the minor side.  A 
30 percent rating is warranted for limitation of motion to 25 
degrees from the side.  
A higher evaluation of 30 percent is warranted under 
Diagnostic Code 5200 if there is evidence of intermediate 
between favorable and unfavorable ankylosis of the (minor) 
scapulohumeral articulation.  A 40 percent rating is 
warranted for unfavorable ankylosis of the (minor) 
scapulohumeral articulation with abduction limited to 25 
degrees from the side.  38 C.F.R. 4.71a.  

A 40 percent evaluation is warranted if there is evidence of 
fibrous union of the humerus under Diagnostic Code 5202.  Id.  
A 50 percent evaluation is warranted for nonunion of the 
humerus (false flail joint).  A 70 percent evaluation is 
warranted for loss of head of the humerus (flail shoulder) 
under Diagnostic Code 5202.  Id. 

The Board notes that it is unclear from the results of the 
December 2008 VA examination whether the Veteran's service-
connected residuals of a comminuted fracture of the left 
clavicle are manifested by ankylosis of scapulohumeral 
articulation or impairment of the humerus.  The examiner 
noted that flare-ups of pain caused ankylosis of the 
shoulder, glenohumeral joint itself.  It is unclear from the 
evidence of record whether the Veteran's service-connected 
residuals of a comminuted fracture of the left clavicle 
affect the glenohumeral joint or whether this is the same as 
scapulohumeral articulation.  Moreover, it is unclear whether 
the finding of adhesive capsulitis is part of the Veteran's 
service-connected residuals of a comminuted fracture of the 
left clavicle.  The examiner appears to indicate that the 
adhesive capsulitis was caused in part by his diabetes 
mellitus, which, as noted above, is not service connected.  

Additionally, the remand directives specifically asked the 
examiner to indicate if there was fibrous union, nonunion, or 
loss of head of the humerus, which was not done.  Although 
the examiner provided range of motion findings showing that 
the left shoulder had external rotation within an abducted 
position to 38 degrees and internal rotation in an abducted 
position to 33 degrees, he did not provide the degree of 
abduction.  See 38 C.F.R. § 4.71, Plate I (shoulder abduction 
ranges from 0 to 180 degrees).  Consequently a remand is 
necessary to obtain a more complete disability picture.  
Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to evaluate his 
service-connected connected residuals of a 
comminuted fracture of the left clavicle.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  Any 
indicated tests, including x-rays if 
indicated, should be accomplished.  The 
examiner should also be provided with the 
following rating criteria:  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203 and Plate 1.  

The examiner should ascertain whether the 
left side is the Veteran's major or minor 
side.  

The examiner should clarify whether the 
finding of adhesive capsulitis is part of 
the Veteran's service-connected residuals 
of a comminuted fracture of the left 
clavicle.

The examiner should indicate whether his 
service-connected disability causes 
impairment of the humerus, specifically 
fibrous union, nonunion (false flail 
joint), or loss of head (flail joint) as 
outlined under Diagnostic Code 5202.

Range of motion testing should be 
conducted on the Veteran's left shoulder.  
Specifically, forward elevation (flexion), 
abduction, external rotation, and internal 
rotation should be recorded.  The examiner 
should report the findings in degrees.  
The examiner should indicate if the 
Veteran has ankylosis of scapulohumeral 
articulation, and if so, to what degree as 
outlined under Diagnostic Code 5200.

The examiner should also, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), indicate whether the service-
connected left shoulder disability is 
productive of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
Veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that fact 
must be so stated.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


